Citation Nr: 1326091	
Decision Date: 08/16/13    Archive Date: 08/26/13

DOCKET NO.  11-20 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD) and anxiety.


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel



INTRODUCTION

The Veteran served on active duty from August 1969 to March 1972.

This matter comes to the Board of Veterans' Appeals (Board) from a June 2010 rating decision of the Department of Veterans Affairs (VA) Atlanta Regional Office (RO) in Decatur, Georgia. 

The Board notes that the RO has characterized the claim on appeal as one of entitlement to service connection for PTSD.  A claim for service connection of a disorder may be encompassed by several factors, including the claimant's description of the claim, the symptoms the claimant describes and the information the claimant submits or that the Secretary obtains in support of the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  As the record discloses that the Veteran also complaints of anxiety, the Board has re-characterized the claim.

The Board notes the presence of an October 2012 statement from the Veteran relating to a "Notice of Disagreement" with respect to a September 17, 2012, letter "VA Form 4107VHA," in which the Veteran expresses his continued disagreement with the denial of his claim for service connection of a psychiatric disorder.  Along with the Veteran's statement, there appears a November 2012 letter from the VA Health Eligibility Center (HEC) in Atlanta, GA, which refers to the October 2012 statement having been directed to it from the Veteran.  The HEC serves as the National Service Center for health care registration, enrollment and eligibility activities.  However, the HEC's letter indicates that it did not believe that the Veteran's October 2012 statement pertained to any matter within its jurisdiction.  Yet, the Veteran's reference to "VA Form 4107VHA," i.e. "Your Rights to Appeal Our Decision," suggests that he was responding to an adjudicative action of the HEC, although there is no record of any appeal in the Veterans Appeals Control and Locator System (VACOLS).  Accordingly, consideration of the Veteran's October 2012 statement as a Notice of Disagreement (NOD) is REFERRED to the Atlanta, GA HEC for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted above, in a June 2010 rating decision, the RO denied the Veteran's claim of entitlement to PTSD, which has been broadened herein to include anxiety.  In a September 2010 letter, the Veteran indicated that he wanted "to have the opportunity to request a hearing" before the Board, if his claim continued to be denied.  In a June 2011 Statement of the Case (SOC) the RO continued to deny the claim.  Nevertheless, in his July 2011 Substantive Appeal (VA Form 9) he declined a hearing before the Board.  However, in the aforementioned October 2012 statement the Veteran indicated a desire to have a hearing before the Board if his claim continued to be denied.  Accordingly, despite the Veteran's declination of a Board hearing in his July 2011 Substantive Appeal, the Board is compelled to inquire of the Veteran if he still desires to have a hearing before the Board.  Upon remand of this matter, the AMC should send the Veteran letter seeking clarification on this point and take appropriate action depending on his response, if any.

Accordingly, the case is REMANDED for the following action:

1.  The AMC should send a letter to the Veteran inquiring if he desires to have a hearing before the Board.  If he desires such a hearing, the Veteran should be scheduled for the requested hearing before the Board in accordance with the docket number of his appeal.

2.  If the Veteran declines the opportunity for a hearing before the Board, or if he does not respond to the AMC's letter in the allotted response period, readjudicate the appellant's claim of service connection for a psychiatric disorder, to include PTSD and anxiety, with consideration of any additional evidence submitted or otherwise obtained since the June 2011 SOC.  If the benefit sought on appeal continues to be denied, send Veteran a Supplemental Statement of the Case (SSOC) and give him an opportunity to submit additional evidence and/or argument in response thereto before returning the file to the Board for further appellate consideration of the claim.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



